DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
 the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 9’s broadest reasonable interpretation reads on “transitory” programs.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba (JP 3796015), copy provided with applicants’ 11/6/2019 IDS in view of Uratani (JP5718277)
 




Regarding claim 1. 
Horiba discloses: 
A cylinder management system that manages multiple gas cylinders that supply a cylinder gas (4)to a gas analysis device(2) that analyzes an exhaust gas of a specimen as being a vehicle or a part of the vehicle, comprising ([0019]-[0027] Figs. 1 and 2)
multiple pressure sensors (PG)each of which detects a pressure of each of the multiple gas cylinders(4), and 
 a management device that calculates a cylinder gas residual quantity in each of the gas cylinders based on the pressure detected by each of the pressure sensors, compares the cylinder gas residual quantity in each of the gas cylinders with a gas consumption quantity assumed to be used for each gas type by the gas analysis device and manages a timing to replace each of the gas cylinders. ([0023] and [0027] see [0027] “replacement”)
Hobriba does not disclose that the gas system works with exhaust gas of a vehicle.  IN related art, Uratani discloses: 
gas system works with exhaust gas of a vehicle ([0001]-[0002])


Regarding claim 8. A cylinder management method that manages multiple gas cylinders that supply a cylinder gas(4) to a gas analysis device(2) that analyzes an exhaust gas of a specimen as being a vehicle or a part of the vehicle,([0019]-[0027] Figs. 1 and 2) comprising steps of detecting a pressure (PG)of each of the multiple gas cylinders by providing a pressure sensor (PG)to each of the multiple gas cylinders(4), and calculating a cylinder gas residual quantity in each of the gas cylinders based on the pressure detected by each of the pressure sensors, and comparing the cylinder gas residual quantity in each of the gas cylinders with a gas consumption quantity assumed to be used for each gas type by the gas analysis device so that a timing to replace each of the gas cylinders is managed. ([0023] and [0027] see [0027] “replacement”)
Hobriba does not disclose that the gas system works with exhaust gas of a vehicle.  IN related art, Uratani discloses: 
gas system works with exhaust gas of a vehicle ([0001]-[0002])
In view of Uratani’s teaching of measuring in association with exhaust gas, it would have been obvious to use Horiba’s device in association with exhaust gas analysis for 

Regarding claim 9. A cylinder management program (Figs. 1 and 2)that is used for a system having multiple gas cylinders(4) that supply a cylinder gas to a gas analysis device that analyzes an exhaust gas of a specimen as being a vehicle or a part of the vehicle and multiple pressure sensors (pg)each of which detects a pressure of each of the multiple gas cylinders(PG), providing a computer with functions as a cylinder gas residual quantity calculating part that calculates a cylinder gas residual quantity in each of the gas cylinders based on the detected pressure of each of the pressure sensors, ([0023] and [0027] see [0027] “replacement”) 
and a replace timing managing part that compares the cylinder gas residual quantity in each of the gas cylinders with a gas consumption quantity assumed to be used for each gas type by the gas analysis device and manages a timing to replace each of the gas cylinders. ([0023] and [0027] see [0027] “replacement”)
Hobriba does not disclose that the gas system works with exhaust gas of a vehicle.  IN related art, Uratani discloses: 
gas system works with exhaust gas of a vehicle ([0001]-[0002])
In view of Uratani’s teaching of measuring in association with exhaust gas, it would have been obvious to use Horiba’s device in association with exhaust gas analysis for 

Regarding claim 10. A gas leak detection system ([0007])that detects a gas leak between a gas analysis device that analyzes an exhaust gas of a specimen as being a vehicle or a part of the vehicle and multiple gas cylinders(4) that supply a cylinder gas to the gas analysis device, wherein comprising multiple pressure sensors(PG) each of which detects a pressure of each of the multiple gas cylinders(4), a flow rate sensor that detects a flow rate of a fluid flowing in the gas analysis device([0008]-[0016]), and a management device that calculates a cylinder gas residual quantity in each of the gas cylinders based on the pressure detected by each of the pressure sensors, calculates a gas consumption quantity of the gas analysis device based on the detected flow rate of the flow rate sensor, and detects the gas leak based on the cylinder gas residual quantity and the gas consumption quantity. ([0023] and [0027] see [0027] “replacement”)
Hobriba does not disclose that the gas system works with exhaust gas of a vehicle.  IN related art, Uratani discloses: 
gas system works with exhaust gas of a vehicle ([0001]-[0002])
In view of Uratani’s teaching of measuring in association with exhaust gas, it would have been obvious to use Horiba’s device in association with exhaust gas analysis for . 

 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Horiba (JP 3796015). 

Regarding claim 2. 
Horiba discloses: 
The cylinder management system described in claim 1, wherein the multiple gas analysis devices are arranged, and the management device accumulates the gas consumption quantity assumed to be used for each gas type by the multiple gas analysis devices, and compares the accumulated gas consumption quantity with the cylinder gas residual quantity in each of the gas cylinders. ([0024]-[0027] determines whether or not a sufficient amount of gas remains.)
One having ordinary skill in the art would understand that determining if a sufficient amount of gas remains is comparing an amount needed to an amount that is in the tank.  Thus, the features of claim 2 would have been obvious to one having ordinary skill in the art. 


Horiba discloses: 
 The cylinder management system described in claim 2, wherein the management device obtains a test schedule for each of the multiple gas analysis devices and calculates the gas consumption quantity assumed to be used by the multiple gas analysis devices for each gas type based on these test schedules. ([0027]-[0030], disclosing at [0029] that the cylinders are constantly monitored)

Regarding claim 4. 
Horiba discloses: 
The cylinder management system described in claim 3, wherein the management device uses a total value of the gas consumption quantity based on the test schedule and the gas consumption quantity used aside from the test schedule as the gas consumption quantity assumed to be used by the multiple gas analysis devices for each gas type. ([0027]-[0030]) ([0024]-[0027] determines whether or not a sufficient amount of gas remains.)

Regarding claim 5 
Horiba discloses: 


Regarding claim 6. Horiba discloses: The cylinder management system described in claim 1, wherein the management device manages the timing to replace the gas cylinder based on a delivery date of the gas cylinder. ([0027]-[0040], )

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horiba (JP 3796015) in view of Cella (U.S. 2019/0121350).

Regarding claim 7.
Horiba discloses all of the features of claim 1. 
Horiba does not disclose:  
 The cylinder management system described in claim 1, wherein the management device has a machine learning part that anticipates the timing to replace the gas 
However, in related art, Cella discloses using data with machine learning to predict results.  See Abstract.  Thus, it would have been obvious to one having ordinary skill in the art to use the data of Horiba in a machine learning program to predict needs of cylinder replacement.  Thus, the features of claim 7 would have been obvious to one having ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898